J-S42029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

 JAMES MARIO PRIDGEN

                             Appellant                 No. 1653 MDA 2016


                 Appeal from the PCRA Order September 9, 2016
                In the Court of Common Pleas of Lancaster County
               Criminal Division at No(s): CP-36-CR-0003471-1992


BEFORE: OLSON, J., MOULTON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MOULTON, J.:                        FILED NOVEMBER 15, 2017

       James Mario Pridgen appeals, pro se, from the September 9, 2016 order

entered in the Lancaster County Court of Common Pleas dismissing as

untimely his serial petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-46. We affirm.

       In a previous memorandum, we set forth the history of this case:

               On July 22, 1993, a jury found [Pridgen] guilty of first
            degree murder[1] in connection with a shooting death in
            Lancaster in the early morning hours of November 8, 1992.
            At that time, [Pridgen] became embroiled in an argument
            over drug sales with one of his accomplices. [Pridgen] drew
            a handgun and attempted to shoot the other party, but that
            person evaded the shot, which then struck another of
            [Pridgen]’s compatriots in the head. The young man died
            the following day. Judgment of sentence was imposed
            immediately following the verdict with [Pridgen] receiving a
____________________________________________


       1   18 Pa.C.S. § 2502(a).
J-S42029-17


           term of life imprisonment. This court affirmed the judgment
           of sentence on June 14, 1995, and our [S]upreme [C]ourt
           denied appeal on November 29, 1995.

               On May 23, 1996, [Pridgen] filed his first collateral
           petition pursuant to the PCRA. Counsel was appointed and
           filed an amended petition. On April 10, 1997, a hearing was
           held, and on July 2, 1997, the court denied relief. This court
           affirmed the decision on appeal.       Commonwealth v.
           Pridgen, 723 A.2d 235 (Pa.Super. 1998) (unpublished
           memorandum) appeal denied, 557 Pa. 653, 734 A.2d 866
           (1999).

Commonwealth v. Pridgen, No. 1962 MDA 2009, unpublished mem. at 1-2

(Pa.Super. filed Aug. 16, 2010).

       In the following years, Pridgen filed multiple unsuccessful PCRA petitions

and requests for habeas corpus relief. On July 28, 2016, Pridgen filed the

instant PCRA petition. On August 11, 2016, the PCRA court notified Pridgen

of its intent to dismiss without a hearing, pursuant to Pennsylvania Rule of

Criminal Procedure 907. Pridgen responded to the Rule 907 notice on August

29, 2016.      On September 9, 2016, the PCRA court dismissed Pridgen’s

petition. On September 29, 2016, Pridgen filed a timely notice of appeal.

       Pridgen raises the following issues on appeal:

           1. Whether the habeas corpus was the proper avenue to
           correct a matter of subject matter jurisdiction which can not
           [be] waived nor forfeited by the courts, because of the due
           process and equal protection clauses, and [E]ighth
           [A]mendment[.2]
____________________________________________


       2While Pridgen maintains habeas corpus relief is the proper avenue for
his claims, the PCRA court properly treated his claims, which request relief
from an illegal sentence and challenge the criminal information, as a request



                                           -2-
J-S42029-17


          2. Whether the trial court committed fraud upon itself by
          securing a conviction on essential elements of an offense
          not made subject in the criminal information[.]

          3. Whether [Pridgen] was provided a[n] actual “judgment of
          sentence order” by the trial court citing the “statutory
          authority” to impose a “mandatory sentence”[.]

          4. Whether [Pridgen] can factually raise a[n] allegation of
          an illegal sentence when there is no “statutory
          authorization” being cited within the sentencing order of
          what sentencing statute was utilized to justify the
          pronounced sentence[.]

Pridgen’s Br. at iv (some capitalization omitted).

       Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011).

       It is well settled that “the timeliness of a PCRA petition is a jurisdictional

requisite.” Commonwealth v. Brown, 111 A.3d 171, 175 (Pa.Super. 2015),


____________________________________________


for PCRA relief. See 42 Pa.C.S. § 9542 (“The action established in this
subchapter shall be the sole means of obtaining collateral relief and
encompasses all other common law and statutory remedies for the same
purpose that exist when this subchapter takes effect, including habeas corpus
and coram nobis.”); see also Commonwealth v. Hall, 771 A.2d 1232, 1235
(Pa. 2001) (“The plain language of the statute above demonstrates quite
clearly that the General Assembly intended that claims that could be brought
under the PCRA must be brought under that Act. No other statutory or
common law remedy ‘for the same purpose’ is intended to be available;
instead, such remedies are explicitly ‘encompassed’ within the PCRA.”)
(emphasis omitted). Further, we addressed this claim thoroughly in our
August 16, 2010 memorandum, see Pridgen, No. 1962 MDA 2009,
unpublished mem. at 4-6, and more recently in Commonwealth v. Pridgen,
No. 2121 MDA 2015, unpublished mem. at 4-5 (Pa.Super. filed Aug. 20,
2016).

                                           -3-
J-S42029-17


app. denied, 125 A.3d 1197 (Pa. 2015). A PCRA petition “including a second

or subsequent petition, shall be filed within one year of the date the judgment

becomes final.”    42 Pa.C.S. § 9545(b)(1).       A judgment is final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

      The trial court sentenced Pridgen on July 22, 1993. On June 14, 1995,

we affirmed Pridgen’s judgment of sentence.        The Pennsylvania Supreme

Court denied Pridgen’s petition for allowance of appeal on November 29, 1995.

He did not file a petition for writ of certiorari with the United States Supreme

Court. Therefore, Pridgen’s current petition, filed on July 28, 2016, is facially

untimely.

      To overcome the time bar, Pridgen was required to plead and prove one

of the following exceptions: (i) unconstitutional interference by government

officials; (ii) newly discovered facts that could not have been previously

ascertained with due diligence; or (iii) a newly recognized constitutional right

that has been held to apply retroactively. See 42 Pa.C.S. § 9545(b)(1)(i)-

(iii). To invoke one of these exceptions, Pridgen must have filed his petition

within 60 days of the date the claim could have been presented.          See 42

Pa.C.S. § 9545(b)(2).




                                      -4-
J-S42029-17


     Pridgen’s PCRA petition failed to plead or prove any exception to the

one-year time bar. Therefore, because Pridgen’s petition was untimely, the

PCRA court properly dismissed the petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/15/2017




                                    -5-